LOURIE, Circuit Judge,
concurring in part and dissenting in part.
I agree with the thorough analysis set forth in the majority’s opinion; however, I respectfully disagree with the majority’s conclusion that the Court of International Trade properly exercised its jurisdiction in Co-Steel II. Although the Court of International Trade did not address its jurisdiction and the parties did not raise the issue on appeal, I believe that the Court of International Trade lacked jurisdiction to review the Commission’s remand determination. I would therefore vacate the Court of International Trade’s decision in Co-Steel II and remand with instructions to dismiss the appeal for lack of jurisdiction.
Judicial review in countervailing duty and antidumping duty proceedings is governed by 19 U.S.C. § 1516a. That statute provides that the Court of International Trade may review negative preliminary determinations, 19 U.S.C. § 1516a(a)(l) (2000), and any final determination, id. § 1516a(a)(2). Tex. Crushed Stone Co. v. United States, 35 F.3d 1535, 1539 n. 5 (Fed.Cir.1994). It does not, however, grant the Court of International Trade authority to review affirmative preliminary determinations. See 19 U.S.C. § 1516a(a)(l). Section 1516a(a)(l)(C), which addresses judicial review of preliminary determinations, specifically provides *1318that the Court 'of International Trade may review “a negative determination by the Commission, under section 1671b(a) or 1673b(a) of this title, as to whether there is reasonable indication of material injury, threat of material injury, or material retardation.” Id. § 1516a(a)(l)(C) (emphasis added). There is no similar provision permitting judicial review of affirmative preliminary determinations.
In this case, the Commission initially made a negative preliminary determination as to whether there was a reasonable indication of material injury under 19 U.S.C. § 1673b(a), finding that imports of the subject merchandise from Egypt, South Africa, and Venezuela were negligible and terminating its investigation with respect to those countries. In Co-Steel I, the Court of International Trade properly exercised its jurisdiction under 19 U.S.C. § 1516a(a)(l)(C) to review that negative preliminary determination and remanded the case to the Commission. On remand, the Commission found that imports from Egypt, South Africa, and Venezuela were not negligible and, pursuant to 19 U.S.C. § 1673b(a), preliminarily determined that there was a reasonable indication that an industry in the United States was materially injured by imports of the subject merchandise. That was an affirmative preliminary determination. Nonetheless, in Co-Steel II, the Court of International Trade reviewed and expressly affirmed the Commission’s remand determination. Co-Steel II, slip. op. at 13. I believe that it lacked jurisdiction to do so under the statutory scheme explained above.
My view is not inconsistent with the history of this case. The Commission’s initial negative preliminary determination terminated its antidumping investigation with respect to Egypt, South Africa, and Venezuela, ending all related proceedings before the Commission and making judicial review of the Commission’s actions appropriate. In contrast, the Commission’s later affirmative preliminary determination, which is what the Court of International Trade ultimately reviewed, did not terminate its investigation, but was only an intermediate stage in the Commission’s ongoing investigation. See Tex. Crushed Stone, 35 F.3d at 1536-37 (explaining that a preliminary determination under 19 U.S.C. § 1673b(a) is only the second of five stages in an antidumping proceeding before the Commission). The appeal at that point was interlocutory because the administrative proceedings were not yet final: after the Commission made the affirmative preliminary determination, both it and the International Trade Administration (“ITA”) were directed by statute to conduct further proceedings to determine whether an antidumping duty order should be issued. See id. The proper time for judicial review of the Commission’s actions in this case would thus be upon the Commission’s termination of its investigation at a later stage in the proceedings or upon its issuance of a final determination, for then its proceedings would be final.
The majority acknowledges that 19 U.S.C. § 1516a does not authorize judicial review of affirmative preliminary determinations, but concludes nonetheless that such review was appropriate in this case because the Commission’s initial negative preliminary determination provided a basis for the Court of International Trade to “continue to adjudicate” the same case.* The statute, however, does not grant the *1319Court of International Trade continuing jurisdiction to review chains of decisions; it limits that court’s jurisdiction to review of specific determinations. See 19 U.S.C. § 1516a(a)(l) (2000) (subtitled “Review of certain determinations”). Indeed, once the Commission issued its remand determination, the negative preliminary determination ceased to exist and the current posture of the case was that the Commission had issued an affirmative preliminary determination, with continuing administrative proceedings yet to come. That was not the posture of the ease when the decision appealed from was a negative preliminary determination. Thus, the Court of International Trade did not “continue to adjudicate” the Commission’s negative preliminary determination in Co-Steel II. On the contrary, it reviewed only the Commission’s affirmative preliminary determination, which it expressly affirmed. The fact that it was part of “the same case” stemming from “the same jurisdictional root” does not in my mind trump the explicit statutory criteria for jurisdiction in the Court of International Trade.
Accordingly, because I believe that the Court of International Trade lacked jurisdiction to review the Commission’s remand determination, I would vacate the Court of International Trade’s decision in Co-Steel II and remand with instructions to dismiss the appeal for lack of jurisdiction.

 The majority cites Bingham & Taylor Division, Virginia Industries, Inc. v. United States, 815 F.2d 1482 (Fed.Cir.1987), for the proposition that the Court of International Trade's initial review of a negative preliminary determination provides a jurisdictional basis for its review of a subsequent affirmative preliminary determination. In that case, however, the court did not address the issue of the Court of International Trade’s jurisdiction.